El Juez Asociado Señor, Aldkey,
emitió la opinión del tribunal.
El objeto de este pleito es que sea declarada nula la es-critura de 28 de junio de 1920, ratificada por otra de 21 de febrero de 1921, por la que la demandante cedió al deman-dado los derechos y acciones que como heredera de su madre tenía sobre cierta finca, alegándose que fué otorgada me-diante engaño del demandado y que no medió causa para ella por no haber recibido nunca la demandante los $500 que como precio de la cesión se hizo constar en la escritura que había recibido antes.de su otorgamiento; y se pide que toda vez que la finca pertenece ahora a tercera persona, se con-dene al demandado a pagar a la demandante la cantidad de $2,250 como indemnización, más sus intereses legales desde la fecha de la escritura.
Contestó el demandado, y cuando la demandante terminó la presentación de su prueba en el juicio, el demandado so-licitó que se dictase sentencia a su favor por ser insuficiente la prueba presentada para dictar sentencia condenatoria {nonsuit) y la corte así lo hizo fundándose en que no se ha-bía probado el engaño ni la realidad y cuantía de los per-juicios reclamados, contra cuyo fallo interpuso la deman-dante este recurso de apelación.
Hemos examinado la evidencia presentada por la deman-dante y convenimos con la corte inferior en que no prueba que la cesión de derechos fué otorgada en virtud de engaño del demandado, pues la única evidencia sobre-ese particular fué de referencia y muy vaga, por lo que dicho contrato no puede ser anulado por ese motivo; pero habiendo admitido el demandado en su contestación que el precio de la cesión que se hizo constar en la escritura como recibido nunca fué entregado a la demandante porque la finca nunca fué de la madre de los litigantes sino del demandado, aunque el título *973de propiedad y la inscripción en el registro se hizo a nom-bre de la - madre por conveniencia del demandado, y qne para normalizar esa situación, qne conocía la demandante, fné que convinieron en otorgar por un precio convencional la escritura de cesión de los derechos hereditarios que apa-recía tener la demandante y que en realidad no tenía, tene-mos que llegar a la conclusión de que dicho contrato carece de causa, mientras no se pruebe otra verdadera y válida, de acuerdo con los artículos 1228, 1242 y 1243 del Código Civil y nuestras sentencias en los casos de Rosado v. Rosado, 17 D.P.R. 471, y Martines v. Cerezo, 25 D.P.R. 709, por lo que dada la admisión del demandado sólo restaba a la deman-dante probar que había sufrido perjuicios y su cuantía.
Cuando la demandante quiso demostrar los daños sufri-dos probando que la finca tenía un valor de $4,500 cuando fué otorgada la escritura de cesión, el demandado admitió que el testigo que se quería presentar con tal fin declararía que dicha cantidad era el valor de la finca en aquella fecha; y como al resolver una moción de sobreseimiento (nonsuit) por insuficiencia de la prueba del demandante, el tribunal debe admitir cómo ciertos todos los hechos a que se refiere la prueba presentada por el demandante, según dijimos en el caso de Rosado v. Ponce Railway & Light Co., 18 D.P.R. 609, hemos de concluir que la demandante probó el valor que la finca tenía cuando otorgó la escritura de cesión nula por falta de causa, y como á ella no se le ha pagado precio alguno por dicha cesión resulta una realidad que sufrió per-juicios con el otorgamiento de la expresada escritura y que su cuantía es de $2,250 porque sus derechos en la finca eran por una mitad de ella.
Por lo expuesto la sentencia apelada debe ser revocada y devolverse el caso para ulteriores procedimientos.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.